SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of October, 2016 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F üForm 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes Noü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: An announcement regarding 2016 third quarterly report of China Petroleum & Chemical Corporation (the “Registrant”), made by the Registrant on October 27, 2016. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibilities for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. CHINA PETROLEUM & CHEMICAL CORPORATION (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) OVERSEAS REGULATORY ANNOUNCEMENT This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. By Order of the Board China Petroleum & Chemical Corporation Huang Wensheng Vice President and Secretary to the Board of Directors Beijing, the PRC, 27 October 2016 As of the date of this notice, directors of Sinopec Corp. are: directors of Sinopec Corp. are: Wang Yupu*, Dai Houliang#, Wang Zhigang#, Zhang Haichao#, Jiao Fangzheng#, Ma Yongsheng#, Jiang Xiaoming+, Andrew Y. Yan+, Tang Min+ and Fan Gang+. # Executive Director * Non-executive Director + Independent Non-executive Director 1 The Third Quarterly Report for 2016 China Petroleum & Chemical Corporation The Third Quarterly Report for 2016 27 October 2016 Beijing, China 2 The Third Quarterly Report for 2016 1 Important notice The Board of Directors, the Supervisory Board of China Petroleum & Chemical Corporation (“Sinopec Corp.” or the “Company”) and its directors, supervisors and senior management warrant that there are no material omissions, misrepresentations or misleading statements contained in this report and severally and jointly accept full responsibility for the authenticity, accuracy and completeness of the information contained in this report. The third quarterly report for 2016 (the “Quarterly Report”) was approved at the 10th meeting of the Sixth Session of the Board of Directors of Sinopec Corp. All the directors attended this meeting. Mr. Wang Yupu, Chairman of the Board of Directors, Mr. Dai Houliang, Vice Chairman of the Board of Directors and President, Mr. Wang Dehua, Chief Financial Officer and Head of the Corporate Finance Department of Sinopec Corp. warrant the authenticity, accuracy and completeness of the financial statements contained in the Quarterly Report. The financial statements in the Quarterly Report were not audited. 3 The Third Quarterly Report for 2016 2 Basic information of Sinopec Corp. Principal Financial Data And Indicators Principal Financial Data and Indicators Prepared in Accordance with PRC Accounting Standards for Business Enterprises (“ASBE”) RMB million As of 30 September 2016 As of 31 December 2015 Changes from the end of the preceding year to the end of the reporting period (%) Total assets Total equity attributable to equity shareholders of the Company Nine Months Changes over the same period of the preceding year (%) Net cash flow from operating activities Operating income Net profit attributable to equity shareholders of the Company Net profit attributable to equity shareholders of the Company excluding extraordinary gains and losses Weighted average return on net assets (%) percentage points Basic earnings per share (RMB) Diluted earnings per share (RMB) 4 The Third Quarterly Report for 2016 Extraordinary (gain)/loss items Third Quarter 2016 RMB million Nine Months 2016 RMB million Loss on disposal of non-current assets Donations 16 64 Gain on holding and disposal of various investments Other extraordinary income and expenses, net Subtotal Tax effect 8 Total Equity shareholders of the Company Minority interests Principal financial data and indicators prepared in accordance with International Financial Reporting standards (“IFRS”) RMB million As of 30 September 2016 As of 31 December 2015 Changes from the end of the preceding year to the end of the reporting period (%) Total assets Equity attributable to owners of the Company Nine Months Changes over the same period of the preceding year (%) Net cash generated from operating activities Operating profit Net profit attributable to equity shareholders of the Company Basic earnings per share (RMB) Diluted earnings per share (RMB) Return on net assets (%) percentage points 5 The Third Quarterly Report for 2016 Total number of shareholders and top ten shareholders at the end of the reporting period Total number of shareholders 641,544, including 635,289 holders of domestic A shares and 6,255 holders of overseas H shares. Top ten shareholders (Top ten shareholders holding shares without selling restrictions) Name of shareholders Total number of shares held Percentage (%) Number of shares subject to pledge or lock-ups Nature of shareholder China Petrochemical Corporation 0 State-owned share HKSCC (Nominees) Limited 1 Unknown H share 中国证券金融股份有限公司 0 A share 中央汇金投资有限责任公司 0 A share 香港中央结算有限公司 0 A share 工银瑞信基金－工商银行－特定客户资产管理 0 A share 国泰君安证券股份有限公司 0 A share 中国工商银行－上证50交易型开放式指数证券投资基金 0 A share 交通银行股份有限公司－汇丰晋信双核策略混合型证券投资基金 0 A share 长江证券股份有限公司 0 A share Note 1: Sinopec Century Bright Capital Investment Limited, overseas wholly-owned subsidiary of China Petrochemical Corporation, holds 553,150,000 H shares, which is included in the total number of the shares held by HKSCC Nominees Limited. 6 The Third Quarterly Report for 2016 Review of operating results In the first three quarters of 2016, global economic recovery remained slow. China’s GDP grew by 6.7%. International crude oil prices bottomed out and fluctuated within a wide range in the third quarter, but remained at low level. Domestic refined oil product prices were adjusted timely in line with international crude oil prices. The refined oil products pricing mechanism was further improved with the price floor put into place. Domestic apparent consumption of refined oil products grew by 4.39% over the same period last year, driven by substantial increase of gasoline and kerosene consumption while diesel consumption dropped slightly. Ethylene equivalent consumption maintained roughly flat compared with the same period last year and the competitiveness of naphtha-based chemicals was increased at low oil price environment. The Company, focusing on growth quality and profitability, further enhanced structure adjustment and management. We optimised market-oriented operation, fully leveraged advantages across the integrated value chain, overcame the impact of natural disaster and coordinated all aspects of work. In accordance with the ASBE and IFRS, net profit attributable to equity shareholders of the Company was RMB 29.166 billion and RMB 30.107 billion respectively in the first three quarters. Exploration and Production: To address the challenge of low oil prices, the Company effectively optimised exploration and production activities which achieved positive results. In exploration, through technological progress and efficiency promotion, we attained new discoveries in Tahe of Xinjiang Autonomous Region, Beibu Gulf off-shore in Guangxi and Yin-E Basin in Nei Mongol Autonomous Region and new natural gas findings in west Sichuan and Erdos Basin. In development, Phase Two shale gas development project in Fuling Shale Gas field further facilitated our shale gas development. In production, we strengthened cost discipline and reduced high-cost oil production. In the first three quarters, oil and gas production of the Company was 322.29 million barrels of oil equivalent, down by 8.13%, out of which crude oil output dropped 12.58% over the same period last year while natural gas grew by 5.09%. The Exploration and Production Segment had earnings before interest and taxes (EBIT) of RMB -30.865 billion. Refining: The Company actively responded to challenges arising from sharp increase of throughput from independent refineries, ample market supply and changes in refined oil products demand. We further optimised our refined oil product mix by increasing production of gasoline and kerosene, reduced our crude purchasing costs, kept steady unit load and pressed ahead with refined oil products quality upgrading. Based on customer need, we strengthened marketing service of other refined oil products, such as asphalt and LPG, etc. In the first three quarters, refinery throughput and refined oil products production decreased by 1.72% and 1.04% respectively, among which gasoline up by 3.04%, jet fuel up by 4.28% and diesel down by 5.95% over the same period last year. The Refining Segment had EBIT of RMB 43.504 billion, up by 183.12% over the same period last year. Marketing and Distribution: In light of ample domestic fuel supply and strong competition in the market, the Company coordinated and optimised internal and external resources, and adjusted marketing efforts, achieving growth in both total sales volume and retail sales volume, especially in retail scale of premium products with high octane number. We further improved our product pipeline network and accelerated the building of service stations. Non-fuel business kept fast 7 The Third Quarterly Report for 2016 development momentum owing to synergy between fuel and non-fuel businesses. In the first three quarters, total sales volume of refined oil products was 146 million tonnes, up by 3.53% over the same period last year. Total domestic sales volume of refined oil products was 130 million tonnes, up by 2.27%. Transaction of non-fuel business reached RMB 26.92 billion, up by 40.21% compared with the same period last year. The Marketing and Distribution Segment had EBIT of RMB 25.839 billion, up by 14.50% over the same period last year. Chemicals: The Company further optimised feedstock and product mix, as well as facilities structure. We further lowered feedstock cost for ethylene. We strengthened the integration among production, sales, product R&D and customer need and continuously optimised operations of manufacturing facilities, which has achieved great results. We strengthened R&D, production and marketing capabilities of new high value-added products, with performance polymer ratio reaching 59.7% and differential ratio of synthetic fibre reaching 84.8%. We also focused on improving customer services to enhance customer loyalty. At the same time, we held firm to our strategies of low inventories and customised marketing. In the first three quarters, ethylene production reached 8.115 million tonnes, down by 1.91% and chemical sales volume was 50.46 million tonnes, up by 11.19% over the same period last year. The Chemicals Segment had EBIT of RMB 19.135 billion, up by 8.95% over the same period last year. Summary of Principal Operating Results for the First Three Quarters Operating data Unit For nine-month period ended 30 September Changes (%) Exploration and production Oil and gas production1 million boe Crude oil production million barrels China million barrels Overseas million barrels Natural gas production billion cubic feet Realised crude oil price USD/barrel Realised natural gas price USD/thousand cubic feet Refining2 Refinery throughput million tonnes Gasoline, diesel and kerosene production million tonnes Gasoline million tonnes Diesel million tonnes Kerosene million tonnes Light chemical feedstock million tonnes Light products yield % percentage points Refining yield % (0.31) percentage points 8 The Third Quarterly Report for 2016 Operating data Unit For nine-month period ended 30 September Changes (%) Marketing and Distribution Total sales of refined oil products million tonnes Total domestic sales volume of refined oil products million tonnes Retail million tonnes Direct sales & Wholesale million tonnes Total number of Sinopec-branded service stations3 stations Company-operated stations Annualised average throughput per station4 tonnes/station Chemical2 Ethylene thousand tonnes Synthetic resin thousand tonnes Synthetic rubber thousand tonnes Monomers and polymers for synthetic fibre thousand tonnes Synthetic fibre thousand tonnes Note: 1. Conversion: in the first three quarters of 2016, for domestic production of crude oil, 1 tonne 7.10 barrels; for overseas production of crude oil, 1 tonne7.20 barrels; for production of natural gas, 1 cubic meter 35.31 cubic feet. 2. Including 100% production of domestic joint ventures. 3. The number of service stations in 2015 was the number as of 31 December 2015. 4. Throughput per service station data was annualised. Capital expenditure: The Company, focusing on growth quality and profitability, strengthened the management of investment return and optimisation of investment project. The Company’s capital expenditures were RMB 24.969 billion in the first three quarters. Capital expenditure for Exploration and Production Segment was RMB 9.206 billion, mainly for Phase Two of shale gas development in Fuling, LNG terminals in Guangxi and Tianjin, and Jinan-Qingdao gas pipeline II. Captial expenditure for refining segment was RMB 4.995 billion, mainly for gasoline and diesel quality upgrading and refinery optimisation and revamping projects. Capital expenditure for marketing and distribution segment was RMB 5.983 billion, mainly for renovation of service stations, refined oil products pipelines, oil depots and safety hazard rectification projects. Capital expenditure for chemical segment was RMB 3.967 billion, mainly for feedstock and product optimisation projects and coal chemical projects. Capital expenditure for corporate and others was RMB 818 million, mainly for R&D facilities and IT application projects. 9 The Third Quarterly Report for 2016 3 Significant events Significant changes in major items contained in the consolidated financial statements prepared in accordance with ASBE and the reasons for such changes. Items of Consolidated Balance Sheet 30 September 2016 31 December 2015 Increase/(decrease) Major reasons for changes Amount Percentage RMB million RMB million RMB million (%) Prepayments Mainly due to increase in the prepayment for refined oil products and crude oil. Other receivables Mainly due to the settlement and confirmation of gain and loss for hedging derivatives. Short-term loans Mainly due to repayment of short-term loans. Other payables Mainly due to settlement and confirmation of gain and loss for hedging derivatives, and increase in payment upon completion of construction projects. Non-current liabilities due within one year Mainly due to reclassification for long-term loans due within one year Short-term debentures payable Mainly due to repayment of super short-term commercial paper Items of consolidated income statement
